   8:20-cr-00208-LSC-SMB Doc # 24 Filed: 08/21/20 Page 1 of 1 - Page ID # 44




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:20CR208

       vs.
                                                                     ORDER
TYLER J. WELSH,

                      Defendant.



       THIS MATTER is before the court on the motion of Mary C. Gryva to withdraw as
counsel for the defendant, Tyler J. Welsh (Filing No. 23). James M. Davis has filed an entry of
appearance as retained counsel for Tyler J. Welsh. Therefore, Mary C. Gryva’s motion to
withdraw (Filing No. 23) will be granted.
       Mary C. Gryva shall forthwith provide James M. Davis any discovery materials provided
to the defendant by the government and any such other materials obtained by Mary C. Gryva
which are material to Tyler J. Welsh’s defense.
       The clerk shall provide a copy of this order to James M. Davis.
       IT IS SO ORDERED.
       Dated this 21st day of August, 2020.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
